OSCN Found Document:APPOINTMENT OF MEMBERS TO BOARD OF COURTROOM INTERPRETERS

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





APPOINTMENT OF MEMBERS TO BOARD OF COURTROOM INTERPRETERS2014 OK 5Decided: 01/30/2014As Amended: February 5, 2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 5, __ P.3d __
NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

RE: APPOINTMENT OF MEMBERS TO THE STATE BOARD OF EXAMINERS OF CERTIFIED COURTROOM INTERPRETERS


AMENDED ORDER 


Pursuant to section 1701 of title 20 of the Oklahoma Statutes, the following are appointed to serve on the State Board of Examiners of Certified Courtroom Interpreters:


Honorable Cindy Truong, this term shall begin February 1, 2014, and
shall expire February 1, 2019;
Rita D. Lyons, this term shall begin February 1, 2014, and shall expire
February 1, 2018;
Joni Bice; this term shall begin February 1, 2014, and shall expire
February 1, 2017;
Cam Ly, this term shall begin February 1, 2014, and shall expire
February 1, 2016;
Linda Dyer, this term shall begin February 1, 2014, and shall expire
February 1, 2015;
Jason King, ex officio, this term shall begin February 1, 2014, and shall
expire February 1, 2015.


All subsequent terms shall be for five years. The duties and responsibilities for this office are defined in chapter 23 of title 20 of the Oklahoma Statutes.
DONE BY ORDER OF THE SUPREME COURT this 5th day of February, 2014.

/S/CHIEF JUSTICE



Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.